t c memo united_states tax_court clyde e hack and carole j hack petitioners v commissioner of internal revenue respondent docket no 6846-o1l filed date clyde e hack and carole j hack pro sese rachael j zepeda for respondent memorandum opinion laro judge petitioners while residing in mesa arizona petitioned the court under sec_6330 to review respondent’s determination as to his proposed levy upon their property respondent proposed the levy to collect a federal_income_tax liability including an accuracy-related_penalty and interest of -2 - approximately dollar_figure currently the case is before the court on respondent’s motion for summary_judgment under rule and to impose a penalty under sec_6673 petitioners responded to respondent’s motion by way of a general objection we shall grant respondent’s motion for summary_judgment and shall impose a dollar_figure penalty against petitioners unless otherwise noted section references are to the applicable versions of the internal_revenue_code rule references are to the tax_court rules_of_practice and procedure background on date petitioners filed a joint federal_income_tax return in which they reported no wages other income or tax_liability they entered zeros on every line of the return but for the lines related to federal_income_tax withheld from forms w-2 and petitioners claimed on the return a refund of dollar_figure for withheld taxes they attached to the return a declaration stating in part that this return is not being filed voluntarily that petitioners had ‘zero’ income according to the supreme court’s definition of income and that petitioners can only swear to having ‘zero’ income in petitioners included with their return three forms w-2 wage and tax statement the first form_w-2 was from texmo oil ' we use the term approximately because this amount was computed before the present proceeding and has since increased on account of interest -3- company jobbers inc and reported that it had paid to clyde hack dollar_figure in wages and withheld from those wages federal_income_tax of dollar_figure the second form_w-2 was from systems computer tech and reported that it had paid to carole hack dollar_figure in wages and withheld from those wages federal_income_tax of dollar_figure the third form_w-2 was from pilot corporation and reported that it had paid to clyde hack dollar_figure in wages and withheld from those wages federal_income_tax of dollar_figure on date respondent issued a notice_of_deficiency to petitioners the notice determined that petitioners were liable for a dollar_figure deficiency in their income_tax anda dollar_figure accuracy-related_penalty under sec_6662 petitioners did not petition the court with respect to the notice instead on date petitioners sent to respondent a letter entitled your deficiency_notice dated date petitioners stated in this letter that the notice_of_deficiency was invalid because it was not sent by the secretary and lacked a proper delegation of authority to the signatory ie the director of the ogden service_center on date respondent assessed petitioners’ tax_liability for as per the notice_of_deficiency on date respondent mailed to petitioners a final notice - notice_of_intent_to_levy and notice of your right to a hearing final notice the final notice informed petitioners of respondent’s intention to levy under sec_6331 and petitioners’ right under sec_6330 to a hearing with respondent’s office of appeals appeals enclosed with the final notice was a copy of form request for a collection_due_process_hearing on date petitioners sent to respondent the form requesting the referenced hearing petitioners attached to the form a request that the hearing officer have at the hearing the specific code section making me petitioners ‘liable’ for the income_tax at issue along with form 23c and the delegation of authority from the secretary authorizing such persons irs employees to impose a ‘frivolous’ penalty on date respondent sent to petitioners a letter stating that petitioners were precluded by sec_6330 b from raising liability as an issue and that all other issues raised by petitioners were without merit respondent enclosed with that letter a transcript of petitioners’ account on date appeals officer wiley davis held with petitioners a hearing under sec_6330 on date respondent issued to petitioners duplicate notices of determination concerning collection action s under sec_6320 and or for these notices reflected the determination of appeals to sustain the proposed levy - on date respondent sent to petitioners a form_4340 certificate of assessments payments and other specified matters the form_4340 was dated date and related to discussion sec_6331 provides that if any person liable to pay any_tax neglects or refuses to pay such tax within days after notice_and_demand for payment the secretary may collect such tax by levy on the person’s property sec_6331 provides that at least days before enforcing collection by levy on the person’s property the secretary must provide the person with a final notice_of_intent_to_levy including notice of the administrative appeals available to the person sec_6330 generally provides that the commissioner cannot proceed with collection by levy until the person has been given notice and the opportunity for an administrative review of the matter in the form of an appeals_office hearing and if dissatisfied with judicial review of the administrative determination 115_tc_35 114_tc_176 in the case of such judicial review the court will review a taxpayer’s liability under the de novo standard where the validity of the underlying tax_liability is at issue the court will review the commissioner’s administrative determination for abuse of - discretion where the validity of the underlying liability is not properly at issue 114_tc_604 here respondent notified petitioners that he was proposing to levy upon their property in order to collect their federal_income_tax debt for petitioners requested the hearing referenced in sec_6330 which was later held with appeals following the determination by appeals that respondent’s proposed levy was proper petitioners sought relief in this court petitioners argue that the notices of determination were in error because they allege the assessment was not valid the appeals officer never received verification that the requirements of applicable law and procedure had been met the underlying tax_liability was incorrect they never received a valid notice_of_deficiency they never received a notice_and_demand for payment and a frivolous_return penalty under sec_6702 was incorrect summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 summary_judgment may be granted with respect to all or any part of the legal issues in controversy if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no - - genuine issue as to any material fact and that a decision may be rendered as a matter of law rule a and b 98_tc_518 affd 17_f3d_965 7th cir the moving party bears the burden of proving that there 1s no genuine issue of material fact and factual inferences are drawn in a manner most favorable to the party opposing summary_judgment 85_tc_812 79_tc_340 petitioners have raised no genuine issue as to any material fact accordingly we conclude that this case is ripe for summary_judgment petitioners argue that respondent failed to make a valid assessment of their tax_liability because he did not issue to them a form 23c summary record of assessment they assert that an assessment could not have been made on the basis of their tax_return because it shows no income taxes due and owing for we disagree with this argument federal tax assessments are formally recorded on a record of assessment sec_6203 the summary record must provide identification of the taxpayer the character of the liability assessed the taxable_period if applicable and the amount of the assessment sec_301_6203-1 proceed admin regs the transcript of account received by petitioners before the appeals_office hearing contained all this -8- information petitioners have not demonstrated in this proceeding any irregularity in the assessment procedure that would raise a question about the validity of the assessment or the information contained in the transcript of account see mann v commissioner tcmemo_2002_48 we hold that the assessment made by respondent is valid see kuglin v commissioner tcmemo_2002_51 see also duffield v commissioner tcmemo_2002_53 petitioners next argue that the appeals officer failed to obtain verification from the secretary that the requirements of all applicable laws and administrative procedures were met as required by sec_6330 we disagree sec_6330 does not require the commissioner to rely upon a particular document eg the summary record itself rather than transcripts of account to satisfy this verification requirement kuglin v commissioner supra see also weishan v commissioner tcmemo_2002_88 petitioners received a transcript of their account and the appeals officer reviewed the transcript at the hearing the use of computer-generated transcripts of account is a valid verification that the requirements of any applicable law or administrative procedure have been met 118_tc_365 mudd v commissioner tcmemo_2002_204 howard v commissioner tcmemo_2002_81 mann v commissioner supra we hold that the appeals officer satisfied the -9- verification requirement of sec_6330 yacksyzn v commissioner tcmemo_2002_99 cf 117_tc_117 petitioners argue further that their underlying tax_liability is incorrect we dismiss this argument as raised inappropriately given that petitioners received a notice_of_deficiency for the subject year they are not allowed to contest either the validity or the amount of their tax_liability sec_6330 b individuals such as petitioners may only challenge the existence and amount of an underlying tax_liability if they did not receive a notice_of_deficiency for the taxes in question or did not otherwise have an earlier opportunity to dispute the tax_liability see also sego v commissioner supra pincite 114_tc_176 petitioners attempt to avoid the prohibition of sec_6330 b by arguing that the notice_of_deficiency issued to them was invalid because they assert it lacked a valid signature we consider this argument frivolous the secretary or_his_delegate is authorized by statute to issue notices of deficiency sec_6212 sec_7701 b and a and it is well established that the director of an internal_revenue_service center is an authorized delegate eg 953_f2d_531 9th cir 118_tc_162 weishan v commissioner --10- supra moreover petitioners had an opportunity to petition this court to dispute the liability reflected in the notice_of_deficiency but chose not to do so petitioners argue further that they did not receive notice_and_demand for payment we disagree petitioners received numerous notices including the final notice these notices satisfied requirements of sec_6303 by informing petitioners of the amount owed and by requesting payment hughes v united_states supra pincite petitioners argue lastly that respondent assessed a sec_6702 frivolous penalty for petitioners are mistaken the only penalty assessed by respondent is an accuracy-related_penalty under sec_6662 for the foregoing reasons we sustain respondent’s determination as to the proposed levy as a permissible exercise of discretion we now turn to the requested penalty under sec_6673 sec_6673 authorizes the court to require a taxpayer to pay to the united_states a penalty not in excess of dollar_figure whenever it appears that proceedings have been instituted or maintained by the taxpayer primarily for delay or that the taxpayer’s position in such proceeding is frivolous or groundless we have indicated our willingness to impose such penalties in collection review cases roberts v commissioner --11- supra 115_tc_576 hoffman v commissioner tcmemo_2000_198 moreover we have imposed penalties when the underlying tax_liability was not at issue and the taxpayer raised frivolous and groundless arguments as to the legality of the federal tax laws yacksyzn v commissioner supra watson v commissioner tcmemo_2001_213 davis v commissioner tcmemo_2001_87 we do the same here petitioners’ arguments in this court are mainly groundless and frivolous and it appears to us that petitioners instituted and maintained this proceeding primarily for delay pursuant to sec_6673 we require petitioners to pay to the united_states a penalty of dollar_figure we have considered all arguments made by the parties and have found those arguments not discussed herein to be irrelevant and or without merit to reflect the foregoing an appropriate order and decision will be entered for respondent
